DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 9-14 and 18-20 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Response to Amendment
Claims 1 and 10 have been amended. 
Claims 6-8 and 15-17 have been cancelled. 
Examiner’s rejection of claims 1-5, 9 and 19 under 35 U.S.C 101 is withdrawn in light of the applicant’s amendments to claim 1. 
Applicant’s arguments with respect to claims 1 and 10 regarding the new limitations: “wherein the processor is further configured to delete the modified shared file so that the modified shared file is not referred by the second virtual device when the second virtual device desires to share the modified shared file”, have been considered but are moot in view of the new ground of rejection presented in the current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 recite: “wherein the processor is further configured to delete the modified shared file so that the modified shared file is not referred by the second virtual device when the second virtual device desires to share the modified shared file”. Applicant cited in the Remarks that paragraphs [0050], [0052], [0059] and [0060] in the specification of the instant application provide support for the limitation. Paragraphs [0050], [0052] and [0059] are not related to the above limitation. [0060] recites that an alternative file is created when a first virtual device requests to modify the shared file and that the second virtual device is controlled to refer to the alternative file when the second virtual device desires to share the shared file. Also, the examiner has not found support in the rest of the specification of the instant application for the limitation. For example, paragraphs [0014], [0023], [0070] in the specification of the instant application state that the modified shared file is deleted and [0073] states that the created alternative file is deleted when all virtual devices select to refer to the modified shared file but none of the paragraphs recite deleting the modified shared file when the second virtual device desires to share the modified shared file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20130074065 to McNeeney et al (hereinafter McNeeney), prior art of record US 20040230972 to Donovan et al (hereinafter Donovan) and US 20140074932 to Mihara et al (hereinafter Mihara).
As per claims 1 and 10, McNeeney teaches:
An electronic device comprising:
 a storage comprising a memory configured to store a shared file shared between a plurality of virtual devices including a first virtual device and a second virtual device (McNeeney: Fig. 2. [0031] As depicted, Networked DPS Architecture 200 includes Primary Host 202 and Secondary Host 252 communicatively connected across an interconnect or a Network Fabric 206. In addition, the Networked DPS Architecture 200 includes Storage 208 connected on the Network Fabric 206. [0035] DW Module 240 is a utility that can run concurrently during execution of Application 236A to identify when Primary VM 216 is attempting to overwrite data in a shared storage device with Secondary VM 266); and 
a processor configured to: create an alternative file by copying the shared file when the first virtual device of the plurality of virtual devices makes a modification request for modifying the shared file, and control the second virtual device, which desires to share the shared file, to refer to the alternative file (McNeeney: [0039]: Secondary VM 226 can be an execution environment to execute Application 246B, and RR Module 288. [0041] RR Module 288 is a utility that interfaces with DW Module 240, and receives notifications that the first machine will overwrite one or more existing data that is stored in a shared storage of Primary VM 216 and Secondary VM 266. DW Module 240 reads existing data currently stored in the storage location, and stores a copy of the existing data in a local store (alternative file), such as RR Data Store 290. [0042]: In addition, if an execution failure occurs by the Primary VM 216 during execution of Application 246A, RR Module 288 receives a notification that an execution failure has occurred. RR Module 288 retrieves data stored in RR Data Store 290 and identifies the location(s) in storage from which the data was read by using RR Mapping 292. RR Module 288 overwrites the newly written data in the storage locations identified by RR Mapping 292 with the retrieved data that was previously copied and stored in RR Data Store 290, i.e., the secondary virtual machine refers to the data stored in the local store when it desires to share the shared data), 
McNeeney does not teach: wherein the processor is further configured to perform at least one of denying an access of the first virtual device to another shared file or initializing the first virtual device, when the shared file is modified by the first virtual device, and wherein the processor is further configured to delete the modified shared file so that the modified shared file is not referred by the second virtual device when the second virtual device desires to share the modified shared file. However, Donovan teaches:
wherein the processor is further configured to perform at least one of denying an access of the first virtual device to another shared file or initializing the first virtual device, when the shared file is modified by the first virtual device (Donovan: [0018]: Computer 10 also includes a memory area 25 which is shared by all of the virtual machines 12, 14 and 16. Being "shared" each virtual machine can directly access the shared memory 25 and the data and data structures stored in the shared memory by appropriate address. In accordance with the present invention, shared data 78 including shared files 80 and 97 and shared directory 98 are located in shared memory. [0022]: if the virtual machine (first virtual machine) is now eligible to hold the lock, then the LAF acquires the lock (step 722). The acquisition of the lock is accomplished by corresponding update to control block 58, i.e. indication that the requesting virtual machine now holds the lock and is not a waiter. Next, the LAF invokes the DAF of the requesting virtual machine to directly access the shared data by appropriate address to either read from or write to the data in shared memory 25 (step 724). Afterwards, the DAF notifies the LAF that the virtual machine has completed its access to the shared data and the LAF "releases" the lock (step 728). Then, the LAF of the requesting virtual machine completes its processing and returns control to the operating system or application of its own virtual machine (step 732). After receiving the interrupt, the idle, waiting virtual machine (step 712) will awaken and can acquire the lock at step 722. [0021]: However, if the virtual machine wants to write to the shared file, then the virtual machine will request an exclusive lock. If the request is for an exclusive lock, then decision 702 leads to decision 704. In decision 704, the LAF determines if the requested lock is currently held by another virtual machine (second virtual machine) (either in a shared or exclusive manner). If so, the exclusive lock is not available to the current requester, i.e., once the first virtual machine modifies shared data and releases the lock and requests write access to a shared file on which a second virtual machine has the lock, the first virtual machine is denied access to the shared file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Donovan in the invention of McNeeney to include the above limitations. The motivation to do so would be to effectively and efficiently manage locks for multiple virtual machines to shared resources in shared memory of a virtual machine operating system (Donovan: [0006]). 
McNeeney in view of Donovan does not teach: wherein the processor is further configured to delete the modified shared file so that the modified shared file is not referred by the second virtual device when the second virtual device desires to share the modified shared file. However, Mihara teaches:
wherein the processor is further configured to delete the modified shared file so that the modified shared file is not referred by the second virtual device when the second virtual device desires to share the modified shared file (Mihara: [0235] (1) When a conference is started, the management system 50 causes the file temporary storage device 40 to create a shared folder. The file temporary storage device 40 creates the shared folder, which is to be shared among the terminals which participate in the conference. [0237] (3) After the shared folder is mounted, if the PC 1 of the terminal 1 writes a file into the shared folder, the terminal 1 detects writing of the file, and the terminal 1 transmits the file to the file temporary storage device 40. [0238] (4) The file temporary storage device 40 stores the file in the shared folder (terminal 1 modifying the shared folder). [0240] (6) When the conference is terminated, the shared folders of the file temporary storage device 40, the terminal 1, and the terminal 2 are unmounted, and the contents of the shared folders are deleted. [0326] When the conference is terminated, the shared folder creation unit 42 prompts the file temporary storage device 40 to delete the shared folder 47 from the folder storage unit 41, based on the session ID of the terminated conference. The shared folder creation unit 42 deletes all the files which are transmitted from the terminals 10 by deleting the shared folder 47. [0241]: for the case of the dedicated terminal 2, which may be used by an unspecified user, a security problem may be caused by leaving the contents of the shared folder, i.e., the modified shared folder is deleted so that terminal 2 cannot refer to the modified shared folder when terminal 2 desires to share the modified shared folder after the conference terminates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Mihara in the invention of McNeeney in view of Donovan to include the above limitations. The motivation to do so would be to prevent the security from being lowered (Mihara: [0328]).

As per claims 2 and 11, McNeeney in view of Donovan and Mihara teaches: 
The electronic device according to claim 1, wherein the processor is further configured to notify the second virtual device of the modification request when the first virtual device makes the modification request for modifying the shared file (McNeeney: [0050]: When a write request is encountered during execution of the computer code, the DW Module identifies the storage location in the shared storage at which the computer code is requesting to write. At block 455, the DW Module sends a notification to the secondary VM, or hypervisor for the secondary VM, that the primary VM will overwrite data currently stored in the storage location of the shared storage. Also, [0035]).

As per claims 3 and 12, McNeeney in view of Donovan and Mihara teaches:
The electronic device according to claim 1, wherein the processor is further configured to provide information about at least one of the shared file subjected to the modification request or the alternative file to the second virtual device (McNeeney: [0050]: At block 455, the DW Module sends a notification to the secondary VM, or hypervisor for the secondary VM, that the primary VM will overwrite data currently stored in the storage location of the shared storage. In one or more embodiments, the overwrite notification includes a storage location (information about the shared file) in the shared storage at which the primary VM will overwrite data. Also, [0035]).

As per claims 4 and 13, McNeeney in view of Donovan and Mihara teaches:
The electronic device according to claim 1, wherein the processor is further configured to notify the second virtual device of the creation of the alternative file so that the second virtual device refers to the alternative file instead of the shared file (McNeeney: [0054]: In the event that the received message is an overwrite notification, the method continues at block 535, and the RR Module copies preexisting data from a storage location identified by the overwrite notification. At block 540, the copied existing data is stored in local storage (alternative file) for the secondary virtual machine, such as the RR data store. [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data, i.e., the secondary VM refers to the alternative file instead of the shared data).

As per claims 5 and 14, McNeeney in view of Donovan and Mihara teaches:
The electronic device according to claim 1, wherein the processor is further configured to give notification so that the second virtual device refers to the alternative file when the second virtual device makes a  referral request for referring to the shared file (McNeeney: [0054]: In the event that the received message is an overwrite notification, the method continues at block 535, and the RR Module copies preexisting data from a storage location identified by the overwrite notification. At block 540, the copied existing data is stored in local storage (alternative file) for the secondary virtual machine, such as the RR data store. [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data, i.e., the secondary VM refers to the alternative file instead of the shared data).

As per claims 9 and 18, McNeeney in view of Donovan and Mihara teaches:
The electronic device according to claim 1, further comprising a communicator, wherein the processor is further configured to make a restore request for restoring the modified shared file to an outside device through the communicator, and to create the alternative file based on a restoration file received from the outside device in response to the request, when the shared file is modified (McNeeney: [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. Those skilled in the art will appreciate that the locally stored preexisting data in the shared storage consists of data that has been overwritten by the primary virtual machine since the last checkpoint was processed. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data).

As per claims 19 and 20, McNeeney in view of Donovan and Mihara teaches:
The electronic device according to claim 1, wherein the processor is further configured to notify the second virtual device that the shared file has been modified, causing the second virtual device to selectively refer to the shared file or to the alternative file (McNeeney: [0038]: one embodiment provides that Secondary VM 266 is automatically configured to the current operating state of the primary VM 216 at each checkpoint. Thus, Hypervisor 262 receives/obtains the state information from Primary VM 216 at a first checkpoint, and Hypervisor 262 immediately configures Secondary VM 266 to a mirrored operating corresponding to the checkpoint operating state of the Primary VM 216. [0041] RR Module 288 is a utility that interfaces with DW Module 240, and receives notifications that the first machine will overwrite one or more existing data that is stored in a shared storage of Primary VM 216 and Secondary VM 266. DW Module 240 reads existing data currently stored in the storage location, and stores a copy of the existing data in a local store, such as RR Data Store 290. [0042] RR Module 288 also interfaces with Checkpoint Module 238. When Checkpoint Module 238 sends state information to the Hypervisor 262 and causes Hypervisor 262 to reconfigure Secondary VM 266, RR Module 288 removes previously copied data from RR Data Store 290. In addition, if an execution failure occurs by the Primary VM 216 during execution of Application 246A, RR Module 288 receives a notification that an execution failure has occurred. RR Module 288 retrieves data stored in RR Data Store 290 and identifies the location(s) in storage from which the data was read by using RR Mapping 292. RR Module 288 overwrites the newly written data in the storage locations identified by RR Mapping 292 with the retrieved data that was previously copied and stored in RR Data Store 290, i.e., after the data is modified the secondary VM selectively refers to the modified data (in case of a checkpoint) or to the copied data (alternative file) in case the primary VM fails).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438